Citation Nr: 0923192	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's surviving spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had recognized service with the United States 
Armed Forces in the Far East (USAFFE) from December 1941 to 
September 1942, and November 1944 to February 1946.  He died 
in April 1997, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Health Administration Center (HAC) in Denver, 
Colorado.

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDING OF FACT

The Veteran's only active service was with the United States 
Armed Forces in the Far East from December 1941 to September 
1942, and November 1944 to February 1946.  


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 
107(a), 1781 (West 2002 & Supp. 2009); 38 C.F.R. § 17.271 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

Under the facts of this particular case, however, the Board 
finds that VA was not required to provide the appellant with 
such notice.  In this regard, VA is not required to provide 
notice under 38 U.S.C.A. § 5103(a) where, as a matter of law, 
entitlement to the benefit claimed cannot be established.  
38 C.F.R. § 3.159(b)(3)(ii) (2008).  This extends to the 
situation where a claim cannot be substantiated based on the 
application of the law to undisputed facts.  See VAOPGCPREC 
5-2004.  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In the case at hand, the appellant does not dispute 
the dates of the Veteran's active military service, or claim 
additional service that would entitle her, as his surviving 
spouse, to the benefit sought.  The applicable statute is 
clear that the deceased Veteran's service precludes the 
benefit sought by the appellant.  The pertinent facts in this 
case are undisputed, and have been undisputed for decades.  
Given that, based on the undisputed facts, the law precludes 
the benefit sought by the appellant, the Board finds that 
notice under 38 U.S.C.A. § 5103(a) was not required.

As to any duty to assist the appellant, given that under the 
undisputed facts of this case she is not legally entitled to 
the benefit sought, VA has no duty to assist her under 
38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  See 38 C.F.R. 
§ 3.159(d).  In any event, she has not suggested the 
existence of any outstanding evidence to obtain.

The Board notes in this regard that the United States Court 
of Appeals for the Federal Circuit held in Capellan v. Peake, 
539 F.3d 1373 (Fed. Cir. 2008) that, in Dependency and 
Indemnity Compensation claims where service department 
certification of a Veteran's active service is required, an 
appellant is entitled to submit and receive consideration of 
new evidence concerning such service by the relevant service 
department.  The Federal Circuit in Capellan held that it was 
a violation of VA's duty to assist not to request service 
department review of additional or new documents or evidence 
provided by an appellant concerning a Veteran's active 
service after the initial service department certification.  
See Capellan, 539 F.3d at 1380-81.  The Federal Circuit 
further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's 
new evidence be submitted and considered in connection with a 
request for 'verification of service from the service 
department' pursuant to 38 C.F.R. § 3.203(c)."  Id. 

In this case, the appellant has neither disputed the 
Veteran's recognized dates and type of service, nor presented 
additional evidence suggesting that he served during another 
period of service which would entitle her, as his surviving 
spouse, to the benefit she seeks.  Accordingly, Capellan does 
not require any further efforts by VA in the context of the 
current appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

The appellant seeks CHAMPVA benefits for herself as the 
surviving spouse of the Veteran.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).

The Veteran served with the USAFFE from December 1941 to 
September 1942, and from November 1944 to February 1946.  The 
Veteran's verified service and his eligibility for benefits 
as a result of this service is governed by 38 U.S.C.A. 
§ 107(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under (1) 
contracts of National Service Life Insurance entered into 
before February 18, 1946; (2) chapter 10 of title 37; and 
(3) chapters 11, 13 (except section 1312(a)), 23, and 24 (to 
the extent provided for in section 2402(8)) of Title 38.  See 
38 U.S.C.A. § 107(a) (West 2002).

Entitlement to CHAMPVA benefits is governed by chapter 17 of 
38 U.S.C.A.  See 38 U.S.C.A. § 1781.  As this is not one of 
the enumerated benefits to which the Veteran would have been 
entitled to based in his verified military service under 
38 U.S.C.A. § 107(a), he would not be eligible for CHAMPVA 
benefits except under one circumstance.  Namely, 38 U.S.C.A. 
§ 1734 provides that VA shall furnish hospital and nursing 
home care and medical services for any individual who is a 
Commonwealth Army Veteran or new Philippine Scout and who 
resides in the United States and is a citizen of the United 
States or an alien lawfully admitted for permanent residence.  
38 U.S.C.A. § 1734.  See Pub. L. No. 108-170 § 103, 117 Stat. 
2044 (Dec. 6, 2003).  

Although the appellant maintains that the Veteran was a 
naturalized citizen of the United States, he is deceased and 
is not the appellant in this case.  Although 38 U.S.C.A. 
§ 1734 might potentially have allowed for his receipt of 
CHAMPVA benefits were he alive, that provision does not by 
its terms extend to the dependents of a Veteran, including in 
this case to his surviving spouse.  The nature of the 
Veteran's service consequently serves as a bar to the 
appellant's eligibility to CHAMPVA by virtue of 38 U.S.C.A. 
§ 107(a).  Consequently, entitlement to CHAMPVA benefits must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The Board notes that the appellant has not challenged the 
nature of the Veteran's military service, and there is no 
other evidence of record to suggest that the Veteran had the 
requisite military service to qualify for the benefits 
sought.


ORDER

Eligibility for CHAMPVA benefits for the Veteran's surviving 
spouse is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


